678 So. 2d 434 (1996)
Connie MELTON, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3770.
District Court of Appeal of Florida, First District.
August 7, 1996.
Rehearing Denied September 20, 1996.
*435 Nancy A. Daniels, Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant did not move to withdraw her plea in the trial court, and the asserted issue regarding the voluntary and intelligent character of the plea is thus not now cognizable on direct appeal. Washington v. State, 582 So. 2d 798 (Fla. 1st DCA 1991); Murray v. State, 566 So. 2d 30 (Fla. 1st DCA 1990). The remaining issue, regarding the trial court's decision to impose sentence within the applicable sentencing guidelines range, is likewise not a proper basis for appeal. See § 924.06, Fla. Stat. This appeal is therefore dismissed.
MINER, ALLEN and WEBSTER, JJ., concur.